DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claim 16 and 19 have been amended, claims 1 – 23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18 and 20 – 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam et al. (US 10,845,594).

As to claim 16, Lam discloses a method, comprising: emitting, by one or more light sources of a head-mounted display (HMD) (illumination source 155 of fig. 1), infrared (IR) light to illuminate a user's eyes (eye 150 of fig. 1); receiving, at diffraction 
As to claim 18 (dependent on 16), Lam discloses the method as recited in claim 16, wherein the diffraction gratings are reflective diffraction gratings (prism array 180 of fig. 1 comprising prisms 182 are reflective, col. 6, lines 9 – 24), wherein the infrared cameras are positioned at or near the sides of the user's face when wearing the HMD (camera 160 of fig. 1), and wherein diffracting the IR light towards the IR cameras comprises reflecting the IR light towards the infrared cameras (reflecting IR light to camera 160 by prism array 180 of fig. 1).
As to claim 20 (dependent on 16), Lam discloses the method, wherein the HMD is configured to display virtual reality (VR) or augmented reality (AR) views to the user (col. 2, line 48 – col. 3, line 3).  
As to claim 21 (dependent on 16), Lam discloses the method, wherein the infrared cameras include at least one camera that images the user's left eye and at least one camera that images the user's right eye (eye tracking system 115 of fig. 4 includes camera 160 of fig. 4, there is eye tracking system for right and left eye, col. 4, lines 15 – 25).  
As to claim 22 (dependent on 16), Lam discloses the method, further comprising: obtaining, by a controller of the HMD (controller 165 of fig. 4), the images of the user's eyes from the infrared cameras (col. 5, lines 18 – 35); and analyzing, by the controller, the images of the user's eyes to determine eye tracking information (analyzing eye images, col. 5, lines 18 – 35), wherein the eye tracking information includes one or more of eye position, eye movement, or pupil dilation (determining eye position, col. 5, lines 18 – 35).  

Allowable Subject Matter
Claims 17, 19 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 17 (dependent on 16), the Prior Art of record fails to disclose the method of claim 16, wherein the diffraction gratings are transmissive diffraction gratings, wherein the infrared cameras are positioned at or near an outer edge of a display screen of HMD, and wherein diffracting the IR light towards the IR cameras comprises redirecting the IR light towards the infrared cameras.  (Emphasis Added.)

As to claim 19, the Prior Art of record fails to disclose the method as recited in claim 16, wherein the eyepieces each include one or more optical lenses, wherein the diffraction gratings are implemented as one of a holographic film applied to a surface of one of the one or more optical lenses, a photothermal reflective glass attached to a surface of one of the one or more optical lenses, or a surface relief grating with mismatched index of refraction at the eye tracking wavelength.  (Emphasis Added.)
As to claim 23, the Prior Art of record fails to disclose the method as recited in claim 16, wherein the eyepieces include optical prisms or wedges located at edges of outer surfaces of the eyepieces to prevent total internal reflection (TIR) of infrared light rays in a region near the edges of the eyepieces. (Emphasis Added.)

Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Lam discloses a system, comprising: a head-mounted display (HMD) configured to display visual content for viewing by a user (HMD, col. 2, lines 30 – 40), wherein the HMD comprises: at least one display screen configured to display frames of visual content for viewing by the user (display element 110 of figs. 1 and 5, col. 3, line 58 – col.); left and right eyepieces located between the at least one display screen and the user's left and right eyes (optics block 120 positioned between eye 150 and display 110 of fig. 1), wherein each eyepiece includes one or more optical lenses (col. 6, lines 24 – 45); one or more infrared light sources configured to emit infrared light towards the user's eyes (illumination source 155 of fig. 1); left and right infrared cameras (eye tracking system 115 of fig. 1 includes camera 160 of fig. 1, there is eye tracking system for right and left eye, col. 4, lines 15 – 25); however, the Prior Art of record fails to disclose the system further comprising: left and right diffraction gratings located on a surface of one of the one or more optical lenses in the left and right eyepieces, wherein the left and right diffraction gratings are configured to diffract infrared light returned from the user's eyes towards the left and right infrared cameras, respectively; and wherein the left and right infrared cameras are configured to capture a portion of the infrared light diffracted by the left and right diffraction gratings to generate images of the user's eyes.  (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive.
As to Applicant’s argument that amended claim 16 reciting “diffraction gratings located on the surface of the eyepieces” overcomes Lam reference, the Examiner respectfully disagrees. Lam, fig. 1, discloses display element 110 coupled to optical elements (col. 4, lines 4 – 10), display element 110 coupled to optical elements is interpreted as eyepiece.  Optical elements include lenses (col. 4, lines 20 – 25), therefore display element 110 coupled to optical elements also includes lenses. Lastly, prism array 180, which is interpreted as diffraction gratings, is coupled to the display surface 130 of fig.1 (col. 5, lines 60 – 65). Therefore, Lam does disclose diffraction gratings located on the surface of the eyepieces. Additionally, the recitation of claim 16: “diffraction gratings located on the surface of the eyepieces” is substantially different form recitation of claim 1: “diffraction gratings located on a surface of one of the one or more optical lenses”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623